[Voya Stationery] J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 Neil.McMurdie@voya.com December 18, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Filing Desk Re: Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: Voya Pension IRA File Nos.: 033-75988 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: On behalf of Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C, we hereby certify pursuant to Rule 497(j) under the Securities Act of 1933, as amended, that: · The form of the Prospectus Supplement that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and · The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on December 16, 2014. If you have any questions, please call the undersigned at 860-580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site Voya Services Company One Orange Way, C2N Windsor, CT 06095-4774
